 1
 2
 3
 4
 5
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9
                         SOUTHERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                          Case No.: 18-mj-20617-CEA-H-1
12
                              Plaintiff-Appellee,
13                                                      ORDER AFFIRMING
     v.                                                 MAGISTRATE JUDGE
14
     DAVID ANTONIO SOTO-FELIX,                          CONVICTION AND JUDGMENT
15
                           Defendant-Appellant.
16
17
18         On August 16, 2018, Defendant David Antonio Soto-Felix filed a notice of appeal
19   to the district court. (Doc. No. 10.) The appeal is timely, and the Court has jurisdiction
20   over the appeal pursuant to 18 U.S.C. § 3402.
21                                         Background
22         On August 2, 2018, Defendant was arrested approximately three miles north of the
23   United States/Mexico border and four miles east of the Otay Mesa, California Port of Entry.
24   (Doc. No. 1 at 2.) Defendant stated that he is a citizen of Mexico without any immigration
25   documents that would allow him to enter or remain in the United States legally. (Id.)
26         On August 3, 2018, the Government filed a criminal complaint charging Defendant
27   with being “an alien, [who] did knowingly elude examination and inspection by
28   Immigration Officers, a misdemeanor; in violation of Title 8, United States Code, Section

                                                    1
                                                                                     92-cr-00396-H
 1   1325(a)(2).” (Doc. No. 1.) On August 3, 2018, at Defendant’s initial appearance hearing,
 2   Defendant’s counsel objected to the proceedings on the basis that they violated the Equal
 3   Protection Clause and the Due Process Clause of the United States Constitution. (Doc. No.
 4   9 at 69, 141.)
 5         On August 9, 2018, Defendant appeared before the Magistrate Judge and entered a
 6   plea of guilty to the single count for violation of 8 U.S.C. § 1325(a)(2) in the complaint.
 7   (Doc. No. 6.) During his Rule 11 plea colloquy, Defendant admitted: (1) that he was not a
 8   U.S. citizen on the date that he entered the United States; and (2) that he knowingly eluded
 9   examination and inspection by immigration officials. (Doc. No. 12 at 17-18.) The
10   Magistrate Judge accepted Defendant’s guilty plea and subsequently sentenced Defendant
11   to time served. (Id. at 25; Doc. Nos. 6, 13.)
12         The Magistrate Judge entered a final judgment on August 9, 2018. (Doc. No. 13.)
13   On August 16, 2018, Defendant filed a timely notice of appeal. (Doc. No. 10.) See Fed.
14   R. Crim. P. 58(g)(2)(B) (setting forth a 14-day deadline for filing an appeal from a
15   magistrate judge’s judgment of conviction).
16                                           Discussion
17         “In all cases of conviction by a United States magistrate judge an appeal of right
18   shall lie from the judgment of the magistrate judge to a judge of the district court of the
19   district in which the offense was committed.” 18 U.S.C. § 3402. Federal Rule of Criminal
20   Procedure 58(g)(2)(B) provides: “[a] defendant may appeal a magistrate judge’s judgment
21   of conviction or sentence to a district judge within 14 days of its entry.” Fed. R. Crim. P.
22   58(g)(2)(B).
23         On appeal, Defendant argues that his conviction should be vacated because his
24   criminal proceedings violated the Equal Protection Clause and the Due Process Clause of
25   the United States Constitution. (Doc. No. 18 at 3.) Specifically, Defendant argues that his
26   criminal proceedings violated his equal protection and due process rights because criminal
27   defendants charged with violating 8 U.S.C. § 1325 are not prosecuted through the Central
28   Violations Bureau (“CVB”) court. (Id. at 3-10.) In response, the Government argues that

                                                     2
                                                                                      92-cr-00396-H
 1   Defendant’s constitutional claims fail. (Doc. No. 22 at 8-16.)
 2         Defendant asserts that the Government’s failure to prosecute him in CVB court
 3   violates his equal protection rights because Defendant and others charged with violating 8
 4   U.S.C. § 1325(a)(2) are, by definition, set apart on the basis on their alienage and national
 5   origin. (Doc. No. 18 at 8-9.) The Ninth Circuit has explained: “However, there is a
 6   distinction between statutes which classify based on alienage and statutes which classify
 7   based on criminal actions. Given Congress’ plenary power over immigration, imposing
 8   different rules on immigrants versus citizens does not in itself create a suspect
 9   classification.” United States v. Mendoza-Hinojosa, 216 F.3d 1085, at *2 (9th Cir. 2000)
10   (citing Fiallo v. Bell, 430 U.S. 787, 792 (1977)). Here, the statute at issue, 8 U.S.C. §
11   1325(a)(2), prohibits “[a]ny alien” from “elud[ing] examination or inspection by
12   immigration officers.” The statute creates a classification based upon specific criminal
13   action, “elud[ing] examination or inspection by immigration officers,” and not alienage.
14   See United States v. Mazariegos-Ramirez, No. 18MJ22276-WQH, 2019 WL 338923, at *2
15   (S.D. Cal. Jan. 28, 2019) (“[8 U.S.C. § 1325(a)(2)] creates a classification based upon
16   criminal action and not alienage.”).       Thus, the statute does not create a suspect
17   classification.
18         “Non-suspect classifications are ‘constitutionally valid if there is a plausible policy
19   reason for the classification, the legislative facts on which the classification is apparently
20   based rationally may have been considered to be true by the governmental decisionmaker,
21   and the relationship of the classification to its goal is not so attenuated as to render the
22   distinction arbitrary or irrational.’” Allied Concrete & Supply Co. v. Baker, 904 F.3d 1053,
23   1060 (9th Cir. 2018). “‘Further, because the classification is presumed constitutional, the
24   burden is on the [party] attacking the legislative arrangement to negative every conceivable
25   basis which might support it.’” Id. at 1060-61. Here, Defendant has failed to negate every
26   conceivable basis to support prosecuting him for violation of § 1325(a)(2) in the district
27   court rather than the CVB court. First, the CVB is charged with processing violation
28   notices (tickets) issued for petty offenses committed on federal property. (Doc. No. 22 at

                                                   3
                                                                                       92-cr-00396-H
 1   9.) Defendant does not assert that his offense occurred on federal property, and there is
 2   nothing in the record showing that the offense occurred on federal property. Second, in
 3   order to receive a CVB violation notice, a defendant must provide the issuing officer with
 4   a U.S. mailing address. (Doc. No. 22 at 9-10 n.5.) There is nothing in the record showing
 5   that Defendant possesses a U.S. mailing address.         Defense counsel speculates that
 6   Defendant might have been able to provide a U.S. mailing address, but such speculation is
 7   insufficient to rebut the presumption that the classification is constitutional.      Third,
 8   prosecuting § 1325(a)(2) defendants in the district court conserves judicial resources. As
 9   a result, Defendant’s equal protection claim fails.
10         Defendant also asserts that the Government’s failure to prosecute him in CVB court
11   violates his substantive and procedural due process rights. The Court rejects this argument.
12   “‘[S]ubstantive due process’ prevents the government from engaging in conduct that
13   ‘shocks the conscience’ or interferes with rights ‘implicit in the concept of ordered
14   liberty.’” United States v. Salerno, 481 U.S. 739, 746 (1987) (citations omitted). Thus, in
15   order to establish a violation of substantive due process, a claimant must show that the “the
16   behavior of the governmental officer is so egregious, so outrageous, that it may fairly be
17   said to shock the contemporary conscience.” Cty. of Sacramento v. Lewis, 523 U.S. 833,
18   847 (1998); see Rochin v. California, 342 U.S. 165, 172–73 (1952). “[This] ‘shock the
19   conscience’ standard erects a high hurdle for would-be claimants.” Aguilar v. U.S.
20   Immigration & Customs Enf’t Div. of Dep’t of Homeland Sec., 510 F.3d 1, 21 (1st Cir.
21   2007); accord Ms. L. v. U.S Immigration & Customs Enf’t, 302 F. Supp. 3d 1149, 1166
22   (S.D. Cal. 2018). Prosecution for violation of 8 U.S.C. § 1325(a)(2) in the district court
23   rather in the CVB court falls well short of “shocking the contemporary conscience,” and,
24   thus, Defendant’s substantive due process claim fails.
25         Defendant’s procedural due process claim also fails. “A procedural due process
26   claim has two elements.” Franceschi v. Yee, 887 F.3d 927, 935 (9th Cir. 2018). The
27   claimant must demonstrate: “‘(1) a deprivation of a constitutionally protected liberty or
28   property interest, and (2) a denial of adequate procedural protections.’” Id. Here,

                                                   4
                                                                                      92-cr-00396-H
 1   Defendant fails to explain how he was denied adequate procedural protections.
 2   Defendant’s proceedings were conducted in accordance with the Federal Rules of Criminal
 3   Procedure, and Defendant does not contend that any aspect of his criminal proceedings
 4   violated those procedural rules. As a result, Defendant’s procedural due process claim
 5   fails.
 6            In sum, Defendant has failed to show that his conviction for violation of 8 U.S.C. §
 7   1325(a)(2) violated the Equal Protection Clause or the Due Process Clause of the United
 8   States Constitution. See United Mazariegos-Ramirez, 2019 WL 338923, at *2 (holding
 9   that the defendant’s prosecution for violation of 8 U.S.C. § 1325(a)(2) in the district court
10   rather than in CVB court “does not the violate the Equal Protection Clause or the Due
11   Process Clause of the United States Constitution”). As such, the Court affirms Defendant’s
12   conviction.
13                                            Conclusion
14            For the reasons above, the Court denies Defendant’s appeal and affirms Defendant’s
15   conviction and judgment.
16            IT IS SO ORDERED.
17   DATED: February 21, 2019
18
                                                    MARILYN L. HUFF, District Judge
19                                                  UNITED STATES DISTRICT COURT
20
21
22
23
24
25
26
27
28

                                                    5
                                                                                       92-cr-00396-H
